I   c    ..




                                ORNEY       GENERAL
                                F    EXAS




                             August 27, 1965


        Hon. Clifford C. Cool, Chairman   Opinion No, C-490
        Texas State Board of Registration
          for Public Surveyors            Re: Whether a person convicted
        Box 12293                              of a felony who has served
        Capitol Station                        his sentence or a person
        Austin, Texas                          who Is an alien not eligi-
                                               ble for United States
                                               citizenshipare eligible
                                               for registrationas a
                                               Public Surveyor under
                                               Article 5282a, Vernon's
        Dear Mr. Cool:                         Civil Statutes.
                 You have requested an opinion from this office upon
        the following questions:
                   'Is a person who has served a term in the
              State Department of Correctionswith a sentence
              of from two to fifteen years eligible for regls-
              tratlon as a Public Surveyor in Texas under the
              Registered Public Surveyors Act of 1955?"
                   'Is a citizen of another country who has
              not qualified for cftfzenshipin the United
              States eligible for registrationas a Public
              Surveyor in Texas under the provisions o$ the
              Registered Public Surveyors Act of 1955?
                  Section 6 of Article 5282a, Vernon's Civil Statutes,
        the Registered Public Surveyors Act of 1955, provides in part
        that:
                   'From and after January first following the
              effective date of this Act, no person except
              those exempted from the operation of this Act
              as provided for In Section 3 hereof2 shall engage
              or continue in the practice of Public Surveying
              as defined herein unless such person shall be
              registered as provided herein. The~followlng
              classes of persons shall be qualified for
              registration:
                                    -2315-
Hon. Clifford C. Cool, page 2 (C- 490)


            "(a) All persons residing in Texas and en-
       gaged in the practice of Public Surveying on the
       effective date of this Act, and who have been so
       engaged for five (5) years immediatelypreceding
       the effective date hereof, upon satisfactoryshow-
       ing to the Board of the moral and educational
       fitness of such person to continue in such practice.
       Applicationsto register  under this subsection(a)
       of Section 6 must be filed within one (1) year
       after this Act becomes effective.
            "(b) All persons who can show to the satis-
       faction of the Board that they have had at least
       eight (8) years experience In land surveying in
       Texas of which at least two (2) years were in
       responsible charge of surveyingwork. Within the
       meaning of this subsection,two (2) years of basic
       engineering course in an accredited school or
       college shall be consideredthe equivalent of
       two (2) years of land surveying. Applicants to
       register under subsection (b) of Section 6 must
       be filed within five (5) years after this Act
       becomes effective.
            v(c) All persons who apply to take, and'
       successfullypass, an examinationgiven by the
       Board to determine the fitness and qualification
       of the person examined. Such examination shall
       be written and oral, and shall be designed to
       reflect knowledge and ability on the part of
       the applicant, showing to the Board that he Is
       qualified to be placed in charge of surveying
       work. Any applicant for such exsminatfonmust
       be able to show to the satisfactionof the Board
       that he has had the equivalent of six (6) years
       experience in land surveying, The successful
       completion of a course of study in an accredited
       school leading to a Bachelor of Science Degree
       in Civil Engineering shall be contideredas four
       (4) years satisfactoryexprience.
          Subsections (a), (b) and (c) of Section 6 of Article
52&a  set forth the classes of persons who shall be qualified
for registrationas a Registered Public Surveyor.
          As the provlsions of subsection (a) of Section 6 of
Article 5282a became inoperativewithin one (1) year after the
effective date of the Act, and as the provisions of subsection
(b) of Section 6 of Article 5282a became inoperativefive (5)
years after the effective date of this Act, it is apparent that,
                             -2316-
Hon. Clifford C. Cool, page 3 (C- 490)


at the present time, only those persons who can meet the quallfl-
cations set forth in subsection (c) of Section 6 of Article 5282a
are entitled to register as a Registered Public Surveyor.
          Pursuant to the provisions of subsection (c) of Section
6 of Article 5282a, an applicant for registrationmust apply to
take and successfullypass an examinationgiven by the State Board
of Registrationfor Public Surveyors. An applicant for such ex-
amination must be able to show to the satisfactionof the Board
that he has had the equivalent of six (6) years experience in
land survey.
          It would lo ically follow that, pursuant to the lang-
uage of subsection (c7 of Section 6 of Article 5282a, that any
person would be entitled to registrationas a Registered Public
Purveyor if he has the required experience In land surveying and
passes the examinationgiven by the State Board of Registration
for Public Surveyors.
          We have carefully studied the provisions of Article
5282a and find no provision which would prohibit, disqualify
or make ineligiblea person for registrationpursuant to the
provisions of subsection (c) of Section 6 of Article 5282a, as
a Registered Public Surveyor, merely because such person had
prevlously been convicted of a felony or merely because such
person is an alien not eligible for United States citizenship.
                       SUMMARY
            A person is not prohibited, disqualifiedor
       made ineligible for registrationas a Registered
       Public Surveyor, pursuant to the provisions of
       subsection (c) of Section 6 of Article 5282a, Ver-
       non's Civil Statutes, merely because such person
       has been convicted of a felony or because such
       person is an alien not eligible for United States
       citizenship.
                             Very truly yours,
                             WAGGONER  CARR
                              Attorney General



                                  Pat Bailey
                                  Assistant
PB:ms:mkh

                              -2317-
Hon. Clifford C. Cool, page 4 (C- 490)


APPROVED:
OPINION COMMITTEE
W. 0. Shultz, Chairman
Ivan Williams
Robert Lemens
Bill Allen
Robert Flowers
APPROVED FOR THE ATTORNEYGENERAL
BY: T. B. Wright




                             -23!18-